IN THE COURT OF APPEALS OF NORTH CAROLINA

                                     2022-NCCOA-794

                                      No. COA21-566

                                   Filed 6 December 2022

     Brunswick County, No. 18 CRS 680

     STATE OF NORTH CAROLINA

                 v.

     ROBIN LYNN NOFFSINGER, Defendant.


           Appeal by Defendant from order entered 28 June 2021 by Judge Jason C.

     Disbrow in Brunswick County Superior Court. Heard in the Court of Appeals 7

     September 2022.


           Attorney General Joshua H. Stein, by Special Deputy Attorney General Sherri
           Horner Lawrence, for the State.

           Marilyn G. Ozer for Defendant.


           GRIFFIN, Judge.


¶1         This is a case that raises the issues of double jeopardy and due process from

     incidents of child abuse occurring in April 1997 that led to separate charges being

     brought against Defendant Robyn Lynn Noffsinger. These charges were brought by

     indictments issued twenty-one years apart. Defendant was found guilty of felony

     child abuse in 1997 and was given an active sentence. That prison sentence was

     completed. Defendant has now been indicted for first-degree murder from the same
                                      STATE V. NOFFSINGER

                                         2022-NCCOA-794

                                        Opinion of the Court



     actions that formed the basis of the charges for the felony child abuse offense.

     Defendant argues the trial court erred in denying her motion to dismiss because

     prosecuting Defendant for first-degree murder would violate her constitutional rights

     (1) to not be twice put in jeopardy for the same offense; and (2) to due process of the

     law. We disagree and affirm the trial court’s order.

                         I.   Factual and Procedural Background

¶2            On 12 April 1997, Defendant’s fifteen-month-old son, David Cody Rhinehart,

     was brought by an ambulance to the Columbia Brunswick Hospital.                 State v.

     Noffsinger, 137 N.C. App. 418, 419, 528 S.E.2d 605, 607 (2000). The emergency room

     doctor “observed that the child was not breathing, that he had a head fracture,

     abnormal pupil response, facial bruising, deformity on an arm and a leg, and a burned

     area in the diaper region, and that the child was having seizures.” Id. at 420, 528

     S.E.2d at 607.      A pediatrician who treated the child’s injuries testified that

     Defendant’s son suffered from Battered Child Syndrome based on her “physical

     findings . . . and not finding a sufficient explanation for really any of the injuries as

     had been described.” The pediatrician also testified that Defendant’s son would

     “never” be able to function on his own and that “the entire part of his brain that

     involves learning, thinking, maturing, [and] developing normally ha[d] been

     destroyed.” On 2 June 1997, Defendant was indicted for three counts of felony child

     abuse.
                                     STATE V. NOFFSINGER

                                          2022-NCCOA-794

                                         Opinion of the Court



¶3         A jury found Defendant guilty of all three counts of felony child abuse. The

     Defendant was given three consecutive sentences of 31 to 47 months in prison.

     Defendant appealed, and this Court found no error in her trial. Noffsinger, 137 N.C.

     App. at 429, 528 S.E.2d at 613. Defendant’s boyfriend at the time of the abuse, David

     Raeford Tripp, Jr., pled guilty to four counts of felony child abuse and was sentenced

     to 84 to 129 months in prison. Defendant and Tripp have served their respective

     sentences for felony child abuse.

¶4         On 6 March 2018, Defendant’s son, who had been adopted and renamed David

     Elei Stuart, died from “complications of remote trauma, including blunt force and

     thermal injuries stemming from child abuse which occurred in April of 1997”

     according to the medical examiner. Defendant and Tripp were each indicted on one

     count of first-degree murder of Defendant’s child on 21 May 2018. Defendant moved

     to dismiss the indictment for first-degree murder “on the grounds that the

     prosecution . . . violates her protection against double jeopardy and due process.”

     After a hearing, the Brunswick County Superior Court entered an order denying

     Defendant’s Motion to Dismiss. We granted Defendant’s petition for writ of certiorari

     for the limited purpose of reviewing the order denying Defendant’s Motion to Dismiss.

                                         II.   Analysis

¶5         Defendant brings two arguments on appeal. Defendant argues that the trial

     court should have granted her Motion to Dismiss because a first-degree murder
                                      STATE V. NOFFSINGER

                                         2022-NCCOA-794

                                        Opinion of the Court



     prosecution would violate (1) her “constitutional right to be protected against double

     jeopardy” and (2) her “constitutional right to due process.” This Court “reviews

     conclusions of law pertaining to a constitutional matter de novo.” State v. Bowditch,

     364 N.C. 335, 340, 700 S.E.2d 1, 5 (2010) (citation omitted).

     A. Right Against Double Jeopardy

¶6         Defendant asserts prosecuting her for first-degree murder violates her

     constitutional right to be protected against double jeopardy. It is undisputed that

     Defendant’s prior felony child abuse conviction and first-degree murder indictment

     arose out of the same incident occurring in 1997. Thus, Defendant argues her former

     conviction for felony child abuse bars the State from initiating a subsequent first-

     degree murder prosecution.

¶7         The Fifth Amendment to the United States Constitution provides that “[n]o

     person shall . . . be subject for the same offense to be twice put in jeopardy of life or

     limb.” U.S. Const. amend. V. The Double Jeopardy Clause applies to states through

     the Fourteenth Amendment. Benton v. Maryland, 395 U.S. 784, 794 (1969). North

     Carolina’s Constitution does not expressly prohibit double jeopardy, but this principle

     “has been regarded as an integral part” of the Law of the Land Clause of Article I,

     Section 19. State v. Ballard, 280 N.C. 479, 482, 186 S.E.2d 372, 373 (1972) (citations

     omitted). Under our state and federal constitutions, “if what purports to be two

     offenses actually is one . . . , double jeopardy prohibits successive prosecutions.” State
                                     STATE V. NOFFSINGER

                                        2022-NCCOA-794

                                       Opinion of the Court



     v. Gardner, 315 N.C. 444, 454, 340 S.E.2d 701, 709 (1986) (citing Brown v. Ohio, 432

     U.S. 161, 166 (1977)).

¶8         In Blockburger v. United States, the United States Supreme Court declared

     that “the test to be applied to determine whether there are two offenses or only one,

     is whether each provision requires proof of a fact which the other does not.” 284 U.S.

     299, 304 (1932). If one offense is a lesser included offense of the other, successive

     prosecution is prohibited under the Blockburger test because the lesser offense does

     not require any proof of fact beyond that of the greater offense. Brown, 432 U.S. at

     168. “It is not enough to show that one crime requires proof of a fact that the other

     does not. Each offense must include an element not common to the other.” State v.

     Strohauer, 84 N.C. App. 68, 73, 351 S.E.2d 823, 827 (1987) (citations omitted).

¶9         The Blockburger test is not violated if the same conduct underlies two offenses,

     each of which requires proof of a fact of the crime that the other does not. United

     States v. Dixon, 509 U.S. 688, 689 (1993) (overruling Grady v. Corbin, 495 U.S. 508,

     526 (1990), which had allowed the same conduct to bar prosecution because Grady

     was “wholly inconsistent with [the Supreme Court’s] precedents and with the clear

     common-law understanding of double jeopardy”). The North Carolina Supreme Court

     has also concluded that if the same conduct underlies two offenses, that, by itself,

     does not violate the constitutional prohibition against double jeopardy. State v. Gay,

     334 N.C. 467, 490, 434 S.E.2d 840, 853 (1993).
                                      STATE V. NOFFSINGER

                                         2022-NCCOA-794

                                        Opinion of the Court



¶ 10         The Blockburger test is not the only standard for determining whether

       successive prosecutions are prohibited by double jeopardy protections. In Diaz v.

       United States, the United States Supreme Court recognized an exception in allowing

       successive prosecutions for two offenses requiring proof of the same facts. 223 U.S.

       442, 448–49 (1912). The Diaz exception exists “where the State is unable to proceed

       on the more serious charge at the outset because the additional facts necessary to

       sustain that charge have not occurred[.]” Brown, 432 U.S. at 169 n.7.

¶ 11         The United States Supreme Court applied the Diaz exception in Garrett v.

       United States, allowing prosecution of a defendant for a continuing criminal

       enterprise, despite his prior conviction for a predicate offense of that crime,

       marijuana importation. 471 U.S. 773, 775, 792–93 (1985). The Court explained that

       the defendant’s continuing criminal enterprise activities had not been completed at

       the time he was indicted for marijuana importation, such that these were considered

       different offenses under Diaz. Id. at 791–92. The North Carolina Supreme Court has

       also referenced the Diaz exception. In State v. Meadows, a defendant was charged

       with second-degree murder several months after he pleaded guilty to felonious

       assault with a deadly weapon, when the victim later died of the gunshot wounds he

       sustained from the assault. 272 N.C. 327, 329–30, 158 S.E.2d 638, 639–40 (1968).

       The Court found Diaz “apposite” in holding that second-degree murder was a distinct

       offense from the assault and, thus, the State’s prosecution was not barred by double
                                        STATE V. NOFFSINGER

                                             2022-NCCOA-794

                                            Opinion of the Court



       jeopardy. Id. at 331, 158 S.E.2d at 640–41. While the Diaz exception has never been

       applied by this Court, both federal and state precedent support its application in this

       case.

¶ 12           Here, Defendant argues that double jeopardy protections bar the State from

       prosecuting her for first-degree murder due to her prior conviction for felony child

       abuse, which occurred before the victim had died. North Carolina defines first-degree

       murder as:

                     A murder which shall be perpetrated by means of . . .
                     poison, lying in wait, imprisonment, starving, torture, or
                     by any other kind of willful, deliberate, and premeditated
                     killing, or which shall be committed in the perpetration or
                     attempted perpetration of any arson, rape or a sex offense,
                     robbery, kidnapping, burglary, or other felony committed
                     or attempted with the use of a deadly weapon. . . .

       N.C. Gen. Stat. § 14-17(a) (2021).

¶ 13           N.C. Gen. Stat. § 14-17(a) describes three categories of criminal behavior that

       qualify as first-degree murder: “(1) willful, deliberate, and premeditated killings

       (category 1); (2) killings resulting from poison, imprisonment, starvation, torture or

       lying in wait (category 2); and (3) killings that occur during specifically enumerated

       felonies or during a ‘felony committed or attempted with the use of a deadly weapon’

       (category 3).” State v. Jones, 353 N.C. 159, 166, 538 S.E.2d 917, 923 (2000) (citation

       omitted). The third category of first-degree murder is commonly known as felony

       murder. Id. at 164, 538 S.E.2d at 922. The State may proceed against a defendant
                                        STATE V. NOFFSINGER

                                            2022-NCCOA-794

                                          Opinion of the Court



       on any theory and “it is proper for the trial court to submit the issue of the defendant’s

       guilt of that charge to the jury on each of the theories of first degree murder supported

       by substantial evidence at trial.” State v. Clark, 325 N.C. 677, 684, 386 S.E.2d 191,

       195 (1989).

¶ 14         We apply the Blockburger test and Diaz exception to determine whether double

       jeopardy principles bar prosecution of Defendant for first-degree murder.

          1. Felony Murder Theory

¶ 15         The felony murder theory allows the State to prosecute a defendant for first-

       degree murder if the victim’s death occurred in the commission of certain enumerated

       felonies or of felonies committed or attempted with the use of a deadly weapon. Jones,

       353 N.C. at 164, 538 S.E.2d at 922. The underlying felony becomes an element of the

       offense of first-degree murder and “may not thereafter be the basis for additional

       prosecution or sentence.” State v. Cherry, 298 N.C. 86, 113, 257 S.E.2d 551, 567

       (1979). Under Blockburger, each offense requires proof of the same facts, so “a

       defendant may not be punished for felony murder and for the underlying, ‘predicate’

       felony.” See Gardner, 315 N.C. at 454, 460, 340 S.E.2d at 709, 712.

¶ 16         In this case, Defendant was previously convicted and served a sentence for

       felony child abuse, which can be a predicate offense of felony murder. State v. Pierce,

       346 N.C. 471, 493, 488 S.E.2d 576, 589 (1997). Prosecuting Defendant for felony

       murder would require proof of the same facts as her felony child abuse conviction, so
                                        STATE V. NOFFSINGER

                                          2022-NCCOA-794

                                         Opinion of the Court



       it fails the Blockburger test.

¶ 17         However, the Diaz exception to Blockburger allows Defendant to be prosecuted

       for felony murder. Diaz is applicable to Defendant’s case because Defendant’s son

       allegedly died of complications of that abuse twenty-one years after it occurred in

       1997. While the State was able to prosecute Defendant for felony child abuse in 1997,

       it was precluded from prosecuting her for felony murder until her son’s death.

       Applying the Diaz exception to these circumstances, the additional fact of his 2018

       death renders felony murder a separate offense from felony child abuse. Defendant’s

       prosecution for first-degree murder under the felony murder theory does not violate

       federal or state double jeopardy protections.

          2. Other First-degree Murder Theories

¶ 18         In addition to felony murder, NC. Gen. Statute § 14-17(a) permits first-degree

       murder prosecution under theories of premeditation and deliberation or torture,

       among others. Different theories of first-degree murder under NC. Gen. Stat. § 14-

       17(a) require proof beyond a reasonable doubt of distinct criminal elements. For

       example, our Supreme Court has held that “premeditation and deliberation are not

       elements of the crime of felony-murder” but that the underlying felony is an element

       of felony murder. State v. Swift, 290 N.C. 383, 407, 226 S.E.2d 652, 669 (1976).

       Additionally, prosecution under the first-degree murder theory of premeditation and

       deliberation includes the element of a specific intent to kill, while prosecution under
                                        STATE V. NOFFSINGER

                                           2022-NCCOA-794

                                          Opinion of the Court



       a theory of torture or felony murder does not. State v. Evangelista, 319 N.C. 152, 158,

       353 S.E.2d 375, 380 (1987).

¶ 19         The Blockburger test is satisfied if a defendant is convicted of an underlying

       felony and first-degree murder, based on a theory different from felony murder,

       because each offense requires proof of fact that the other does not. In State v. Burgess,

       a defendant was convicted for first-degree murder by premeditation and deliberation,

       felony murder with arson as the underlying felony, and arson. State v. Burgess, 345

       N.C. 372, 381–82, 480 S.E.2d 638, 643 (1997). The North Carolina Supreme Court

       held the defendant could be sentenced separately for both arson and first-degree

       murder, based on the theory of premeditation and deliberation. Id. at 382, 480 S.E.2d

       at 643.

¶ 20         Here, felony child abuse is an offense distinct from murder by premeditation

       and deliberation or by torture because each offense requires proof of different

       criminal elements. Defendant’s prosecution for first-degree murder theories such as

       premeditation and deliberation or torture satisfies the Blockburger test and does not

       violate Defendant’s constitutional right to be protected against double jeopardy. The

       Double Jeopardy Clause does not constrain the State’s prosecution of Defendant

       under any first-degree murder theory.

       B. Right to Due Process

¶ 21         Defendant next asserts a first-degree murder prosecution would violate her
                                        STATE V. NOFFSINGER

                                          2022-NCCOA-794

                                         Opinion of the Court



       constitutional right to due process because she was found guilty of felony child abuse

       arising out of the same incident in 1997, twenty-five years ago, and has fully served

       the sentence imposed on her for that offense. Defendant argues that her Motion to

       Dismiss should have been granted because fundamental fairness “dictates that she

       should not again be forced to defend herself at trial” against criminal charges arising

       out of the same 1997 incident.

¶ 22         The Fourteenth Amendment of the United States Constitution provides that

       “[n]o State . . . shall deprive any person of life, liberty, or property, without due

       process of law[.]” U.S. Const. amend. XIV. Similarly, “[t]he Law of the Land Clause”

       in Article I, Section 19 of the North Carolina Constitution “has been held to be the

       equivalent of the Fourteenth Amendment’s Due Process Clause in the Constitution

       of the United States.” Singleton v. N.C. Dep’t of Health and Hum. Servs., _ N.C. _,

       2022-NCCOA-412, ¶ 28 (citation omitted).

¶ 23         North Carolina does not have a statute of limitations for felony prosecutions.

       State v. Johnson, 275 N.C. 264, 271, 167 S.E.2d 274, 279 (1969). In 1991, North

       Carolina also abolished the ancient common law rule which prohibited prosecution of

       a defendant for murder if the victim died at least “a year and a day” beyond when the

       original injury was sustained. State v. Vance, 328 N.C. 613, 618, 403 S.E.2d 495, 499

       (1991). Because the State is not subject to any time restrictions on charging or

       prosecuting for murder, Defendant argues that “the [D]ue [P]rocess [C]lause must
                                       STATE V. NOFFSINGER

                                            2022-NCCOA-794

                                           Opinion of the Court



       bear the burden of providing some protection to a defendant who has already been

       punished for his or her conduct.”

¶ 24         The United States Supreme Court has held “that the Due Process Clause has

       a limited role to play in protecting against oppressive delay.”     United States v.

       Lovasco, 431 U.S. 783, 789 (1977). A “due process inquiry must consider the reasons

       for the delay as well as the prejudice to the accused.” Id. at 790. The North Carolina

       Supreme Court applied this balancing test in State v. Goldman where a defendant

       was indicted for murder and armed robbery six years after the crime occurred. 311

       N.C. 338, 340, 317 S.E.2d 361, 362–63 (1984). Balancing the “State’s legitimate

       decision to defer prosecution during an ongoing investigation of the case” against the

       defendant’s general allegations of prejudice from “faded memory and evidentiary

       difficulties[,]” the Court held that the defendant’s constitutional due process rights

       were not violated. Id. at 345, 317 S.E.2d at 365.

¶ 25         In the present case, Defendant was indicted for first-degree murder twenty-

       one years after the incident occurred. A delay of twenty-one years is longer than the

       six-year delay at issue Goldman, but “it cannot be said precisely how long a delay is

       too long[,]” and “the courts must engage in a balancing test.” Id. at 346, 317 S.E.2d

       at 366 (quoting State v. McKoy, 294 N.C. 134, 140, 240 S.E.2d 383, 388 (1978)). The

       State’s reason for deferring Defendant’s indictment is legitimate, as the State was

       precluded from prosecuting Defendant for murder until 2018, when Defendant’s son
                                       STATE V. NOFFSINGER

                                             2022-NCCOA-794

                                           Opinion of the Court



       died. Defendant alleges that the twenty-one-year delay in initiating prosecution for

       first-degree murder caused actual prejudice to her defense because the “two other

       adults who were in the household in which the baby was abused have since passed

       away.” Even assuming that this allegation is true, the State’s inability to prosecute

       Defendant for first-degree murder until the victim’s death, along with its significant

       interest in prosecuting individuals who may be guilty of first-degree murder,

       outweighs any prejudice to Defendant. The prosecutor is elected to decide whether

       sufficient evidence exists to charge her case and the burden to prove it beyond a

       reasonable doubt.

¶ 26         Under these circumstances, the Due Process Clause does not prohibit the

       State’s prosecution of Defendant.

                                      III.     Conclusion

¶ 27         The trial court did not err in denying Defendant’s Motion to Dismiss her

       indictment for first-degree murder. Defendant’s prosecution for first-degree murder

       does not violate her constitutional rights to be protected against double jeopardy or

       to due process.

             AFFIRMED.

             Judges HAMPSON and WOOD concur.